Citation Nr: 1813715	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-37 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The claim of entitlement to service connection for bilateral hearing loss requires further development before being decided on appeal, so the Board is REMANDING this issue to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral tinnitus had its onset during his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran's post-service medical records establish that he has a current diagnosis of bilateral tinnitus.  See, e.g., June 2013 VA Examination Report.  Additionally, the Veteran is competent to state that he now has tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.  In this case, while the Veteran's DD Form 214 reflects that his military occupation specialty (MOS) was a Chaplain's Assistant, his military personnel records indicate that he was attached to the 2nd Armored Cavalry Regiment during his service in Germany.  To this end, the Veteran indicated that he was exposed to repeated firing of howitzers and tanks and, after firings, noted tinnitus and was frequently unable to hear conversation for more than a week at a time.  See VA Treatment Records dated July 30, 2012 and September 23, 2013.  His DD Form 214 further indicates that he received the Sharpshooter (Rifle M-14) badge.  Resolving all benefit of the doubt in his favor, the Board finds that the Veteran's account of his exposure to acoustic trauma is credible and consistent with the circumstances of his service.  Having determined that the Veteran was likely exposed to acoustic trauma during his service, the remaining question before the Board is whether the Veteran's currently diagnosed bilateral tinnitus is related to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Turning to review of the medical evidence of record, the Veteran's STRs show that his hearing was noted as being within normal limits in both ears at discharge with no shift greater than 10dB found.  His STRs contain no complaints of tinnitus.

A VA outpatient treatment note dated in July 2012 shows that a Dr. A.K. determined that "tinnitus [was] undoubtedly caused at least in part by excessive exposure without any meaningful noise protection while service in Germany."  See also Dr. A.K.'s September 2013 Statement.  However, after conducting a VA audiology examination in June 2013, the examiner concluded that the Veteran's hearing impairments were more consistent with aging than with noise exposure.

In light of the foregoing, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Therefore, the Board is of the opinion that the point of equipoise has been reached in this appeal.  The Veteran was exposed to loud noises from tanks and weapons fire during his active military service.  The lay and medical evidence shows that he now has bilateral tinnitus.  The Veteran is competent to testify that he developed a perception of noise in his ears in service and that it has continued ever since, due to tinnitus being a condition for which lay observation is competent to establish the presence of the disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Board finds no reason to question the credibility of the Veteran's assertions of tinnitus dating back to his time of active service.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

In the Board's opinion, the evidence supporting the onset of chronic bilateral tinnitus in service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the medical evidence confirms that the Veteran has sufficient hearing loss to be considered an actual ratable disability as defined by VA regulation.  38 C.F.R. § 3.385.  Moreover, as the Board has determined above-in its grant of service connection for tinnitus-that the Veteran was likely exposed to acoustic trauma during his service, the remaining question before the Board is whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this case, the examiner conducing the Veteran's June 2013 audiology examination concluded that his bilateral hearing loss was more consistent with aging rather than due to his noise exposure during service.  However, as the medical evidence does not include any opinion as to the relationship, if any, between the Veteran's now service-connected tinnitus and his bilateral hearing loss disability, the Board finds that it would not be unreasonable to request a medical opinion addressing whether the Veteran's bilateral hearing loss was proximately due to or aggravated by his bilateral tinnitus disability.

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the appellant to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the appellant properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After all available records have been associated with the claims file, request a medical opinion from a suitably qualified VA audiologist regarding the Veteran's bilateral hearing loss disability.  His claims file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  Following complete review of the record, the examiner is asked to opine on whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss is in whole or in part related to active service or is proximately due to or aggravated by his service-connected tinnitus?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected tinnitus has aggravated his bilateral hearing loss, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

The examiner should carefully consider the Veteran's lay statements regarding the onset of his hearing impairment and continuous nature of his symptoms since service, including his reported in-service noise exposure from firing rifles and exposure to tanks and howitzers in the 2nd Armored Cavalry Regiment.  Additionally, the examiner should closely review the Veteran's post-service medical records when considering the development of the hearing loss disability over time.

The examiner must provide a complete rationale for any opinion given.  That is, the examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested medical opinion is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If service connection remains denied, send the appellant and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


